Citation Nr: 0800527	
Decision Date: 01/07/08    Archive Date: 01/22/08

DOCKET NO.  05-17 801A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for anxiety, 
depression, and panic disorder.


REPRESENTATION

Veteran represented by:	Joseph R. Moore, Esq.


ATTORNEY FOR THE BOARD

L.B.Y., Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1973 to 
December 1976.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from two rating decisions (dated July 2003 
and August 2004) of the Chicago, Illinois Department of 
Veterans Affairs (VA) Regional Office (RO).  Thereafter, the 
veteran's file was transferred to the RO in Winston-Salem, 
North Carolina.

In October 2005, the veteran's representative, on the 
veteran's behalf, submitted additional evidence.  In October 
2007, the veteran's representative, on the veteran's behalf, 
submitted a waiver of initial RO consideration for that 
additional evidence.  See 38 C.F.R. § 20.1304 (2007).


FINDINGS OF FACT

1.  The in-service incident of sexual trauma has been 
corroborated by credible evidence.

2.  The veteran has PTSD, anxiety, depression, and panic 
disorder due to an 
in-service incident of sexual trauma.


CONCLUSION OF LAW

PTSD, anxiety, depression, and panic disorder were incurred 
in active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2007).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, and 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2007).  The legislation 
has eliminated the well-grounded claim requirement, has 
expanded the duty of VA to notify the appellant and the 
representative, and has enhanced VA's duty to assist an 
appellant in developing the information and evidence 
necessary to substantiate a claim.  See generally VCAA.  
Given the disposition reached in this case, the Board finds 
that VA has met its VCAA duty to assist the veteran in the 
development of the claims on appeal.

Pertinent Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a) (2007).  Service connection may be granted for any 
disease initially diagnosed after service, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2007).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition; credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressor.  38 C.F.R. § 3.304(f) (2007).

Where the claimed stressor is not related to combat, a 
veteran's lay testimony alone will not be enough to establish 
the occurrence of the alleged stressor.  See Moreau v. Brown, 
9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).  In such cases, the record must contain 
service records or other corroborative evidence which 
substantiates or verifies the veteran's testimony or 
statements as to the occurrence of the claimed stressor.  See 
West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993).  Moreover, a medical 
opinion diagnosing PTSD does not suffice to verify the 
occurrence of the claimed in-service stressor.  See Moreau v. 
Brown, 9 Vet. App. 389, 395-396 (1996); Cohen v. Brown, 10 
Vet. App. 128, 142 (1997).

If a PTSD claim is based on in-service personal assault, 
evidence from sources other than the veteran's service 
records may corroborate the veteran's account of the stressor 
incident.  Examples of such evidence include, but are not 
limited to: records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals, 
or physicians; pregnancy tests or tests for sexually 
transmitted diseases; and statements from family members, 
roommates, fellow service members, or clergy.  Evidence of 
behavior changes following the claimed assault is one type of 
relevant evidence that may be found in these sources.  
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to: a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes.  VA will not deny a PTSD claim that is 
based on in-service personal assault without first advising 
the claimant that evidence from sources other than the 
veteran's service records or evidence of behavior changes may 
constitute credible supporting evidence of the stressor and 
allowing her the opportunity to furnish this type of evidence 
or advise VA of potential sources of such evidence.  VA may 
submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  38 
C.F.R. § 3.304(f)(3) (2007).

Procedural history

The veteran has filed two claims: (1) entitlement to service 
connection for PTSD, and (2) entitlement to service 
connection for anxiety, depression, and panic disorder.

Her first claim, entitlement to service connection for PTSD, 
was filed in May 2002.  In July 2003, the Chicago RO issued a 
rating decision denying that claim, and the veteran 
subsequently perfected an appeal of that decision.

Her second claim, entitlement to service connection for 
anxiety, depression, and panic disorder, was filed in 
September 2003.  In August 2004, the Chicago RO issued a 
rating decision denying that claim, and the veteran 
subsequently perfected an appeal of that decision.

In a February 2005 Notice of Disagreement to the August 2004 
rating decision, the veteran's representative stated that he 
and the veteran "maintain that the panic attacks, anxiety and 
depression are all adjunct to the PTSD."

Because the veteran's two claims for service connection are 
intertwined and are being resolved in the same manner, the 
Board will analyze them together.

Analysis

The veteran contends that she has PTSD, anxiety, depression, 
and panic disorder as a result of an incident of sexual 
trauma that occurred in February 1974 while in military 
service.  She maintains that she was raped by a man one 
evening at a party while stationed at Fort Jackson in South 
Carolina.

There is no documentation in the veteran's service records 
regarding the claimed rape in February 1974.  Her service 
personnel records confirm that she worked as a dispensary 
specialist at Fort Jackson in South Carolina from February 1, 
1974 to November 6, 1975.  Her records show that she was then 
transferred to Fort Wainwright in Alaska and began working 
there on December 24, 1975 as a senior ward specialist.

Reports from the veteran's service personnel file reflect low 
scores for her job performance in 1975 and 1976, following 
the alleged rape in February 1974.  On her Enlisted 
Evaluation Data Report for February 1975, her Military 
Occupational Specialty (MOS) test ratings were "low" and 
"very low."  On her Enlisted Evaluation Report in November 
1975, her overall score was 95 (out of a possible 125).  On 
her Enlisted Evaluation Data Report for February 1976, her 
MOS test ratings were "average" and "low."  On her 
Enlisted Evaluation Report in November 1976, her overall 
score was 108 (out of a possible 125) - however, the indorser 
noted that the veteran "has had some personal problems but 
these did not usually interfere with her ward duties."  
(Emphasis added).

The veteran's service personnel file also contains a Special 
Court-Martial Order dated August 4, 1976, which shows that 
she was found guilty of wrongful possession of marijuana.

VA treatment records dated November 2002 to December 2002 
from the VA Medical Center (VAMC) in Bay Pines, Florida 
contain references to the military sexual assault that the 
veteran alleges to have occurred while she was in the Army.

At her June 2003 VA examination, the veteran gave a detailed 
account of her in-service rape.  After interviewing the 
veteran and reviewing her claims file and medical records, 
the VA examiner diagnosed the veteran with recurrent major 
depressive disorder and anxiety disorder not otherwise 
specified (with symptoms of PTSD).  The examiner concluded: 
"I have given [the veteran] a diagnosis of anxiety disorder 
not otherwise specified which I do believe to be more likely 
than not secondary to her experience of sexual trauma in the 
military."

In a November 2003 letter, one of the veteran's VA doctors 
(Dr. D.D.K.) expressed his medical opinion after treating her 
and supervising her care:  "I believe that [the veteran] 
suffers from severe and chronic PTSD related to a rape that 
occurred in the military...in my opinion, this patient has 
severe, chronic PTSD related to military sexual trauma."

At her January 2004 VA examination, the veteran once again 
described her in-service rape in detail.  After interviewing 
the veteran and reviewing her claims file and medical 
records, the VA examiner diagnosed the veteran with moderate 
to severe PTSD, recurrent major depressive disorder, and 
panic disorder.  The examiner stated: "Many of [the 
veteran's] symptoms could be due directly from this [in-
service] rape..."  Although the examiner noted that because of 
the timing of the development of the veteran's panic attacks, 
"it is less likely than not that [these panic attacks] are 
related to her time or experiences in the service," the 
Board notes that panic attacks are only one symptom of the 
veteran's overall condition.

In December 2004, the veteran's ex-husband submitted a sworn 
and notarized statement, declaring that he had been married 
to the veteran for eight years (from 1978 to 1986) and that 
she "had informed me during the early stages of our 
courtship that she had been raped while at Ft. Jackson and 
was very cautious about starting an intimate relationship."

In January 2005, the veteran's friend submitted a sworn and 
notarized statement, declaring that she had met the veteran 
in 1985 when they were neighbors and that they became close 
friends and shared intimate details of each other's lives.  
The friend stated: "Eventually, [the veteran] told me about 
being raped while she was in the Army."

In February 2005, the veteran's mother submitted a statement, 
saying that she found out about the rape from one of her 
other daughters, and that since the rape, the veteran 
"changed completely, [was] a totally different girl and our 
relationship has not been the same since."

In deciding whether the veteran has PTSD due to a sexual 
assault during service, it is the Board's responsibility to 
weigh the evidence, including the medical evidence, and 
determine where to give credit and where to withhold the 
same.  Evans v. West, 12 Vet. App. 22, 30 (1998).  In so 
doing, the Board may accept one medical opinion and reject 
others.  Id.  At the same time, the Board is mindful that it 
cannot make its own independent medical determinations, and 
that it must have plausible reasons, based upon medical 
evidence in the record, for favoring one medical opinion over 
another.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Thus, 
the Board must determine the weight to be accorded to the 
various items of evidence in this case, based on the quality 
of the evidence and not necessarily on its quantity or 
source.

In this case, the veteran has been diagnosed with PTSD, 
anxiety, depression, and panic disorder.  See VA Examination 
Reports from June 2003 and January 2004.  With regard to the 
veteran's claimed in-service stressor, there is no 
affirmative medical evidence of record that rebuts the 
positive findings of the VA doctors with regard to the sexual 
trauma incident that took place at Fort Jackson in South 
Carolina during the veteran's time in service.  In addition 
to the VA medical opinions described above, the veteran's 
service performance evaluations reflect a significant decline 
within the two years following the incident.  Also, the 
veteran's ex-husband, close friend, and mother submitted 
statements regarding how they had learned that the veteran 
had been raped during her time in service.  The Board has 
determined that this evidence is credible to corroborate the 
veteran's account of her in-service stressor incident.  
Finally, the two VA medical examiners as well as Dr. D.D.K. 
established a link between the veteran's current symptoms and 
her claimed in-service rape.

Accordingly, the Board concludes that the veteran has PTSD, 
anxiety, depression, and panic disorder due to a verified in-
service stressor.  As a result, service connection for those 
conditions is warranted.


ORDER

Entitlement to service connection for PTSD is granted.

Entitlement to service connection for anxiety, depression, 
and panic disorder is granted.

____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


